Spencer, J.,
dissented. The words laid are, “ You (the plaintiff meaning) are a damned thief,” the proof was that the words spoken were, “ You (the plaintiff) are a thief, you stole hoop poles and saw Jogs from off Delancey and Judge Myer's lands.” The judge, without any proof explaining the words, other than an imagination of the witnesses; that the words related to cutting standing timber, though they said they did not know what the defendant’s meaning was, left it to the jury to determine their meaning, with an intimation that it was intended to charge the plaintiff with a trespass, The jury found for the defendant.
*241In Van Rensselear v. Dole, (1 Johns. Cases, 279.) the words considered slanderous, were proved to have been understood by the witnesses, to relate to a transaction the day before, and used in reference to it. This was held to qualify the ■ words, and that if understood in the qualified sense, they were not actionable ; but here there is no qualification,, and we must construe the words in their ordinary sense. The words “ You are a thief,” unaccompanied with any explanation, are actionable. It is not necessary to add the particular thing stolen, for it is to be intended that the words import a stealing of something which could be the subject of larceny. It has: not been urged, as an objection, that the additional words proved ought to have been stated in the declaration; and it could not be urged, with success, unless indeed the additional words did qualify those alleged. In Lo v. Saunders, (Cro. Jam. 166.) the words were, 6< thou hast stolen my woodon demurrer, it was adjudged for the plaintiff; for, say the court, it shall be taken in the worst part; and wood is to be intended of that which is cut down, according to the ancient rule, arbor dum crescit, lignum dum crescere nescit.
In Higgs v. Austin, (Yelv. 152.) the words are, “ thou hast stolen as much wood and timber as is worth 20 pounds.” The jury found the words with this addition, “ off iny landlord’s' groundsand it was adjudged for the plaintiff, for the words found by the jury, more than were in the declaration, do not qualify the first words.
In Baker v. Pierce, (2 Ld. Ray. 959.) the Words were, “ John Baker stole my box wood, and I will prove it.” There was a verdict for the plaintiff, and a motion in arrest of judgment, and judgment for the plaintiff. Holt, Ch. J., said, where words tend to slander a man, and take away his reputation, he should be for supporting actions, because it tends to preserve the peace; and that in most cases where such words have been held actionable; there are other words of an ill sense to explain them. Admitting that the words “ you stole hoop poles and saw logs” are equivocal, and that they do not import absolutely that the poles were cut or the trees felled i yet, when connected with the positive charge, “ that the plaintiff was a thief,” I think we must intend that the poles and trees were cut down. Properly speaking, hoop poles and saw logs are severed from *242^le land; they are neither whilst growing- If a man wil charge a felony, and attempt to escape the effects of the charge, by 'additional words, these words ought to qualify the first charge, by showing that a felony was not committed. These additional words do not, for they are, at least, equivocal.
I think the learned judge incorrect, in leaving the cause, as he did, to the jury. There was no local meaning in the words; nothing peculiarly for the jury to pass on. The sense of the words being collected, as far as could be, the construction of slanderous, or not slanderous, belonged to the court.
I am of opinion that a new trial ought to be granted, with costs to abide the event of the suit.
New trial refused.